Dear Mr. Speed:
As outlined in your request, the Tangipahoa Parish Council and the St. Helena Parish Policy Jury are considering a cooperative endeavor to repair a road located in St. Helena Parish.  Although the road is St. Helena Parish property, it serves as access to the Tangipahoa Parish landfill.  The road is in need of repair due to the number of garbage trucks traveling to and from the landfill. The Tangipahoa Parish Council would like to use its funds to repair the road and questions if it may do so without violating Article 7, Section 14 of the Louisiana Constitution.
It is our opinion that the Tangipahoa Parish Council may do so. Our opinion is based upon Article 7, Section 14C of the Louisiana Constitution which authorizes the state and any of its political subdivisions to enter into cooperative endeavors with governmental agencies.  A cooperative endeavor, to be legally permissible, must be made pursuant to a legal obligation, must be for a public purpose, and it must result in a public benefit that is proportionate to its cost.1
We must, therefore, first determine if the Tangipahoa Parish Council is obligated to use its funds for the repairs.  La.R.S. 33:1236 authorizes police juries to make and repair roads and highways when it is in the best interest of the parish and the parish road system.  We have interpreted obligation to mean that the expenditure of funds is sanctioned, authorized by law, or is in the discharge of a legal duty.2 It is our opinion that the Tangipahoa Parish Council has authority to use its funds for road repairs when it believes it will be in the parish's best interest.  According to the facts in the request, the expenditure will benefit the public because the road it is primarily used by the public, Tangipahoa Parish.  And because the road is primarily used to access its landfill, Tangipahoa Parish could share the majority, if not all, of the costs because it will benefit the most from the endeavor.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: October 10, 2002
1 Attorney General Opinion Nos. 02-0128 and 01-0290.
2 Attorney General Opinion Nos. 02-0162 and 00-14.